ROBB, Associate Justice.
Appeal from a decision 'of the Patent Office refusing the claims of an application for patent on a method of, blowing off boilers, so as to preclude or minimize the shock and consequent damage.
The three tribunals of the Patent Office have analyzed with painstaking care the claims involved, with reference to the prior art, and each has reached the conclusion that the applicant has made no patentable advance over that art. We have read the very comprehensive brief of appellant’s counsel, in the light of his oral argument, but have found no error in the reasoning or conclusion of the tribunals of the Patent Office. We therefore affirm the decision from which this appeal was taken.
Affirmed.